Citation Nr: 1522759	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-28 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling. 

2.  Whether the reduction of the rating for lumbar spine sprain with intervertebral disc syndrome from 40 percent to 20 percent beginning November 21, 2011, was proper.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.    

The Veteran was initially represented by North Carolina Division of Veterans Affairs.  In November 2012, she appointed a private attorney as her representative.  She stated that she was ceasing private attorney representation in August 2014.  (See October 2014 Veteran correspondence; see also November 2014 private attorney letter).  She submitted another VA Form 21-22 in January 2015 re-appointing North Carolina Division of Veterans Affairs as her representative, which is the currently recognized representative as reflected on the title page.  

In January 2015, the Veteran filed claims for service connection for anxiety and depression and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals from a September 7, 2013 pelvic examination.  These issues have been raised by the record in a January 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In April 2015, the Veteran reported that she wanted a Board videoconference hearing.  The appeal is remanded to the RO to fulfill the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO with appropriate notice as to the date, time, and location of the hearing.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




